Exhibit 10.23

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT is made this 10th day of December, 2003, by and between
LIBERTY VENTURE I, LP, a Delaware limited partnership (“Landlord”), and DS
DISTRIBUTION, INC., a Delaware corporation (“Tenant”).

 

BACKGROUND:

 

A. Landlord’s predecessor, The Northwestern Mutual Life Insurance Company, and
Tenant entered into a Lease Agreement dated August 30, 1999 (the “Lease”),
covering premises containing approximately 270,378 rentable square feet at 407
Heron Drive, Bridgeport, New Jersey, as more fully described in the Lease (the
“Premises”).

 

B. Tenant and Landlord desire to extend the term of the Lease and modify the
Lease in certain respects pursuant to the provisions of this First Amendment.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
covenants contained herein and in the Lease, and intending to be legally bound
hereby, agree that the Lease is amended as follows:

 

1. All capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to them in the Lease.

 

2. Section 1.3 is hereby deleted in its entirety.

 

3. Section 1.6 is hereby amended in its entirety as follows:

 

“For the period expiring on December 31, 2010, with two (2) options to renew for
an additional period of five (5) years each.”

 

4. Effective retroactive to November 1, 2003, Section 1.9 of the Lease, entitled
“Base Rent”, is deleted and the following schedule of Base Rent is substituted
therefor:

 

Period

--------------------------------------------------------------------------------

   Per
Square
Foot


--------------------------------------------------------------------------------

   Annual Base Rent


--------------------------------------------------------------------------------

   Monthly Installment


--------------------------------------------------------------------------------

11/1/03-12/31/08

   $ 4.00    $ 1,081,512.00    $ 90,126.00

01/1/09-12/31/10

   $ 4.10    $ 1,108,549.80    $ 92,379.15



--------------------------------------------------------------------------------

5. Landlord acknowledges receipt of Tenant’s monthly installments of Base Rent
for November 2003 and December 2003 in the aggregate amount of $204,437.32.
Accordingly, on or before December 31, 2003, Landlord shall refund to Tenant the
sum of $24,185.32, which represents the overpayment of Base Rent made by Tenant
based upon the revised schedule of Base Rent set forth in Section 4 above.

 

6. Section 1.16 is hereby amended in its entirety as follows:

 

“100%”

 

7. All payments of Base Rent and Additional Rent shall be paid by Tenant to
Landlord at the following address:

 

Liberty Venture I, LP

P.O. Box 827499

Philadelphia, PA 19182-7499

 

8. The following sentence is hereby added at the end of Section 3.1(b): “Neither
Landlord nor Tenant may select any broker or appraiser, for the purposes of
determining the fair market rate of rent, which has represented such party in
the negotiation of the Lease or the First Amendment to Lease.”

 

9. The last sentence of Section 4.2 is hereby amended in its entirety as
follows:

 

“Upon the occurrence of (a) an Event of Default by Tenant or (b) breach by
Tenant of Tenant’s covenants under this Lease (subject with respect to (b) to
applicable notice and cure periods set forth in Section 26, except that no such
notice and opportunity to cure shall apply in the event of an emergency),
Landlord may, from time to time, without prejudice to any other remedy, use the
Security Deposit to the extent necessary to make good any arrears of rent and/or
any damage, injury, expense or liability caused to Landlord by the Event of
Default or breach of covenant, with the remaining balance of the Security
Deposit to be returned by Landlord to Tenant within thirty (30) days after the
termination of this Lease.”

 

10. The following items are hereby added to the definition of “Landlord’s Taxes”
in Section 4.3(a):

 

(vi) gift, corporation, net income or profit tax or capital levy that is or may
be imposed upon Landlord; or (vii) any interest or penalty imposed by any
governmental entity upon any such Imposition as a result of Landlord’s failure
to make the timely payment thereof.

 

11. Section 4.3(b)(5) is hereby amended in its entirety as follows: “cost of
general maintenance, replacements (other than capital expenditures under
generally accepted accounting principles, except to the extent expressly
provided in Section 4.3(b)(8)) and repairs to the Building, parking areas,
sidewalks and surrounding landscaping at the Premises”.

 

12. Section 4.3(b)(7) is hereby amended in its entirety as follows: “the costs
of any minor repairs and alterations to portions of the Premises (other than the
roof, walls and other structural portions of the Building) which are required or
made necessary by changes in law”.

 

2



--------------------------------------------------------------------------------

13. Section 4.3(b)(10)(i) is hereby amended to read in its entirety as follows:
“(i) expenses for special services or utilities provided solely to, or otherwise
recovered entirely from, any other individual tenant in the Building”.

 

14. In addition to the items excluded from Operating Expenses set forth in
Section 4.3, Operating Expenses shall not include the following:

 

(a) Costs, including permit, license and inspection costs, incurred with respect
to the installation of tenant improvements made for any tenants in the Building
or incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for tenants or other occupants of the Building.

 

(b) Brokerage commissions, finders’ fees, attorneys’ fees and other costs
incurred by Landlord in leasing or attempting to lease space in the Building.

 

(c) Expenses in connection with services or other benefits which are not offered
to Tenant, or for which Tenant is charged for directly but which are provided to
another tenant or occupant of the Building.

 

(d) Costs incurred by Landlord due to the violation by Landlord of the terms and
conditions of any lease of space in the Building.

 

(e) Advertising and promotional expenditures and costs of signs in or on the
Building identifying the owner or any tenant.

 

(f) Penalties and interest incurred as a result of Landlord’s negligence or
inability or unwillingness to make payments when due.

 

(g) Costs of correcting latent or patent defects in the original construction or
equipment of the Building.

 

(h) Except to the extent of Landlord’s insurance deductible, any and all costs
incurred by Landlord for repairs resulting from damage, destruction or
condemnation covered by other provisions of this Lease.

 

3



--------------------------------------------------------------------------------

(i) Any and all costs incurred by Landlord in the operation of any specialty
operations or facilities at the Building such as any broadcast facility or
rooftop antenna facility.

 

(j) Overhead and profit increment paid to subsidiaries or affiliates of Landlord
for management or other services on or to the Building or for supplies,
utilities or other materials, to the extent that the costs of such services,
supplies, utilities or materials exceed the reasonable costs that would have
been paid had the services, supplies or materials been provided by unaffiliated
parties on a reasonable basis without taking into effect volume discounts or
rebates offered to Landlord as a portfolio purchaser.

 

(k) Expenses resulting from the gross negligence or willful misconduct of
Landlord.

 

(l) Any fines or fees for Landlord’s failure to comply with governmental,
quasi-governmental, or regulatory agencies’ rules and regulations.

 

(m) Impositions.

 

15. All Operating Expenses attributable to services performed or provided by
third party service providers (i.e., persons or entities other than Landlord or
its affiliates and their respective employees) shall be charged at the actual
rates from the applicable third party service provider and based upon the actual
out of pocket expense incurred by Landlord with respect thereto.

 

16. Notwithstanding anything to the contrary herein contained, annual increases
in “controllable operating expenses” on an annualized basis shall not exceed 5%
more than such “controllable operating expenses” for the prior calendar year on
an annualized basis. For purposes hereof, “controllable operating expenses”
means all operating expenses of the Property, except for impositions, insurance
premiums, utilities and snow removal. In the event an increase in controllable
operating expenses on an annualized basis in any calendar year is more than 5%,
the excess may be billed to Tenant in any future calendar year in which the
increase in controllable operating expenses on an annualized basis is less than
5% as long as in any calendar year controllable operating expenses are not in
excess of 5% more than controllable operating expenses in the immediately
preceding calendar year on an annualized basis.

 

17. The second to last sentence of Section 4.4 is hereby amended in its entirety
as follows: “Landlord agrees that in the event that such a review by Tenant
reveals an overpayment by Tenant of its share of Operating Costs by an amount of
greater than 10% with respect to the year reviewed, then Landlord shall
reimburse to Tenant the out-of-pocket costs of such review.”

 

18. The following provision is hereby added at the end of Section 4.5:
“Notwithstanding anything in the Lease to the contrary, with respect only to the
first late

 

4



--------------------------------------------------------------------------------

payment of Base Rent or Additional Rent in any twelve (12) month period,
Landlord shall not impose any Late Charge or interest on any unpaid Rent or
Additional Rent unless such sum remains unpaid after the expiration of five (5)
days after Tenant’s receipt of written notice thereof.”

 

19. The following provision is hereby added as new Section 5.1(h): “Snow and ice
removal from all parking areas, driveways and walkways which are part of the
Premises or Building, provided that, in any calendar year, by written notice to
Landlord on or before October 1 of the immediately preceding calendar year
(December 15 for calendar year 2003), Tenant may elect to provide for snow and
ice removal for such calendar year from the parking areas and sidewalks
exclusively serving the Building and the Premises, in which event the cost
thereof shall be excluded from Operating Expenses. If Tenant notifies Landlord
in writing on or before December 15, 2003 that Tenant will provide for snow and
ice removal for calendar year 2004, Tenant will also provide for snow and ice
removal for the period from the date of Landlord’s receipt of Tenant’s notice
through December 31, 2003.”

 

20. Notwithstanding anything to the contrary set forth in the second paragraph
of Section 5.1, to the extent any expense set forth in Section 5.1 is a capital
expenditure under generally accepted accounting principles, such expense shall
not be an Operating Expense except to the extent expressly permitted by Section
4.3(b)(8).

 

21. The first sentence of Section 5.5 is hereby amended in its entirety as
follows:

 

“Except as otherwise expressly set forth in this Lease, Tenant shall be
responsible for repair of any damage to the Premises.”

 

22. The following sentence is hereby inserted at the end of Section 6:

 

“Notwithstanding anything in the Lease to the contrary, in the event that
utility service to the Premises is interrupted, solely as a result of the
negligence or willful misconduct of Landlord, such interruption continues for
five (5) consecutive business days and Tenant cannot reasonably use the Premises
for the conduct of its business, Base Rent and Additional Rent shall thereafter
be abated until the Premises can reasonably be used or are used for the conduct
of Tenant’s business.”

 

23. The first sentence of Section 7 is hereby amended to delete “Project” and
substitute “Premises” therefor.

 

24. The following provision is hereby inserted as Section 11.2:

 

“11.2 Except to the extent attributable to the negligence (whether through act
or omission) or deliberate act of Tenant, its employees or agents, and subject
to the provisions of Section 13 herein, Landlord shall indemnify and hold Tenant
and the employees and agents of Tenant (hereafter referred to as the “Tenant
Indemnified Parties” and individually as a “Tenant Indemnified Party”) harmless
from and against any and all demands, claims, causes of action,

 

5



--------------------------------------------------------------------------------

fines, penalties, damages, liabilities, judgments, and related expenses
(including, without limitation, reasonable attorney’s fees) incurred in
connection with loss of life, personal injury or property damage on the Premises
caused by the negligence or willful misconduct of Landlord or any employee,
agent, invitee or licensee of Landlord. If any action or proceeding for which
Landlord is responsible to indemnify Tenant under this Section 11.2 is brought
against Tenant Indemnified Party, Landlord, upon written notice from such Tenant
Indemnified Party, shall defend the same at Landlord’s expense, with counsel
reasonably satisfactory to Tenant.”

 

25. Section 12.1(a) is hereby amended in its entirety as follows:

 

“All-Risk property insurance insuring (i) the Building, (ii) all improvements
located therein (except for improvements installed or constructed by Tenant),
and (iii) Landlord’s equipment located in the Building.”

 

26. Section 12.1(b) is hereby amended in its entirety as follows: “Commercial
general liability insurance in an amount of at least $1,000,000 per occurrence
and $2,000,000 in the aggregate.”

 

27. Section 18 is hereby amended by adding a new subsection (f) as follows:

 

“(f) Notwithstanding anything to the contrary contained in this Section 18,
Tenant shall not be responsible for remediating any Hazardous Substances,
releases or conditions which come to exist on or at the Premises during the term
of this Lease as a result of a condition or event which occurred outside the
Premises unless caused by the acts or omissions of Tenant or Tenant’s agents.”

 

28. Sections 19(a) and (b) of the Lease are deleted in their entirety and the
following are substituted therefor:

 

“(a) If the Premises is destroyed or damaged by fire or other casualty, Tenant
shall promptly notify Landlord thereof in writing (“Tenant’s Notice”). If
Landlord reasonably anticipates that completion of restoration will take more
than one hundred twenty (120) working days from the date of Landlord’s receipt
of Tenant’s Notice, Landlord shall, within thirty (30) days after receipt of
Tenant’s Notice, notify Tenant in writing (“Landlord’s Notice”) of the time
required for completion of restoration; in such event either Landlord or Tenant
may terminate this Lease by written notice to the other party within ten (10)
days after Tenant’s receipt of Landlord’s Notice. Any such termination shall be
effective as of the date of Landlord’s receipt of Tenant’s Notice. If Landlord’s
Notice is not required to be given or if neither Landlord nor Tenant elects to
terminate this Lease as aforesaid, this Lease shall not terminate and Landlord
shall at its sole cost and expense proceed with reasonable diligence to rebuild
or repair the Premises to substantially the same condition existing prior to the
damage; provided, however, Landlord shall have no obligation to restore or
repair any alterations or improvements made by either Landlord or Tenant to the
Premises at Tenant’s cost beyond the Tenant Improvements. If the Premises is to
be rebuilt or repaired and is untenantable in whole or in part following the
damage, the Base Rent and the Additional Rent payable under this Lease during
the period for

 

6



--------------------------------------------------------------------------------

which the Premises is untenantable shall be abated to the extent the Premises is
untenantable, such abatement to be in the proportion that the number of square
feet of the Building rendered untenantable bears to the total number of square
feet in the Building.

 

(b) In the event Landlord fails to substantially complete the necessary repairs
or rebuilding on or before the later of (i) one hundred twenty (120) working
days from the date of Landlord’s receipt of Tenant’s Notice, or (ii) the length
of time set forth in Landlord’s Notice (the times set forth in both (i) and (ii)
being subject to extension for the reasons set forth in Section 19(c) below),
Tenant may terminate this Lease upon thirty (30) days prior written notice to
Landlord; provided, however, if the necessary repairs or rebuilding are
substantially completed during such thirty (30) day period, Tenant’s notice of
termination shall be null and void and this Lease shall remain in full force and
effect. Landlord and Tenant agree that any extension of time for substantial
completion of restoration or rebuilding pursuant to Section 19(c) below shall
not exceed two hundred seventy (270) days unless due to delays caused by Tenant
or its agents.”

 

29. The following provision is hereby added at the beginning of Section 20:
“Except to the extent caused by grossly negligent or willful acts or omissions
of Landlord or its employees or agents”.

 

30. Section 22(b) is hereby amended by changing “6 months” to “9 months” and by
deleting “(except in case of an emergency)”.

 

31. The following provision is hereby inserted at the end of Section 23(a):

 

“Tenant may, after notice to, but without the consent of Landlord, assign this
Lease to an affiliate (i.e., an entity 50% or more of whose ownership interest
is owned by the same owners (or affiliates) owning 50% or more of Tenant’s
capital stock), parent or subsidiary of Tenant or to an entity to which it sells
or assigns all or substantially all of its assets or stock or with which it may
be consolidated or merged (“Affiliate”), provided such purchasing, consolidated,
merged, affiliated or subsidiary entity shall, in writing, assume and agree to
perform all of the obligations of Tenant under this Lease, shall have a net
worth at least equal to that of Tenant as of the execution of the Lease and as
of the date of such assignment, and it shall deliver such assumption with a copy
of such assignment to Landlord within ten (10) days thereafter.”

 

32. Section 26(d) is hereby amended to delete the words “or the Project”.

 

33. The following provision is hereby added as Section 27(e):

 

“(e) Landlord agrees to use commercially reasonable efforts to relet the
Premises in order to mitigate its damages, but Landlord shall not be required to
prefer the Premises over other buildings owned by Landlord or its affiliates in
the geographic area in which the Premises is located.”

 

7



--------------------------------------------------------------------------------

34. Landlord represents and warrants to Tenant that as of the date hereof, no
mortgage or ground lease affects or encumbers the Premises, except for a
mortgage dated November 15, 2002 in favor of ING Life Insurance and Annuity
Company and Security Life of Denver Insurance Company.

 

35. Section 35 of the Lease is hereby amended in its entirety as follows:

 

“35. Guaranty of Lease: At Landlord’s option, Tenant may be required to provide
a Guaranty of Lease in the form attached hereto as Exhibit “D” executed by
drugstore.com, inc.”.

 

36. Notwithstanding the provisions of Section 38 to the contrary, all notices
shall be sent in the manner provided for in Section 38 to the following
addresses:

 

LANDLORD:

 

Liberty Venture I, LP

c/o Liberty Property Trust

901 Route 73 and Lincoln Drive West

Marlton, NJ 08053

Attn: Robert D. Jones, Vice President

Fax No.: (856) 722-1630

 

With a copy to:

 

Liberty Venture I, LP

c/o Liberty Property Trust

65 Valley Stream Parkway, Suite 100

Malvern, PA 19355

Attention: Anne E. Sheppard, Real Estate Counsel

Fax No.: (610) 644-2175

 

TENANT:

 

DS Distribution, Inc.

c/o drugstore.com, inc.

13920 SE Eastgate Way, Suite 300

Bellevue, Washington, 98005

Attention: Chief Financial Officer

Fax (425) 372-3800

 

With a copy to:

 

DS Distribution, Inc.

c/o drugstore.com, inc.

13920 SE Eastgate Way, Suite 300

Bellevue, Washington, 98005

Attention: General Counsel

Fax (425) 372-3808

 

8



--------------------------------------------------------------------------------

37. The Premises is currently occupied by Tenant, and, subject to the provisions
of the Lease, Tenant has accepted same in its “as is” “where is” condition and
Landlord shall have no obligations whatsoever to improve the Premises for
Tenant’s use, except that promptly after the date hereof, Landlord shall, at its
expense, commence and diligently pursue to completion the repairs to the
sprinkler system shown on the Scope of Work attached hereto as Exhibit “A”.
Landlord shall, in the performance of such work, use its commercially reasonable
efforts to minimize interference with Tenant’s use and occupancy of the Premises
and the conduct of Tenant’s business thereon.

 

38. The first sentence of Section 45 is amended in its entirety as follows:

 

“So long as Landlord is the owner of the Premises and the properties known as
403 and 406 Heron Drive, Bridgeport, New Jersey (the “ROFO Space”), Tenant shall
have a right of first offer to lease portions of the ROFO Space which are
available for lease during the Term of this Lease, subject to any similar rights
or options of other tenants existing on the date of this Lease, and subject to
the following additional terms:”.

 

39. Section 45.1 of the Lease, entitled “Expansion”, is deleted in its entirety.

 

40. Tenant represents and warrants that it has dealt with no brokers in
connection with this First Amendment, except for Colliers Lanard & Axilbund,
whose commission shall be paid by Landlord pursuant to separate agreement.
Tenant agrees to indemnify and hold Landlord harmless from any and all claims
for commissions or fees in connection with the Premises and this First Amendment
from any other real estate brokers or agents with whom it may have dealt.

 

41. Tenant acknowledges and agrees that the Lease is in full force and effect
and, to Tenant’s knowledge, Tenant has no claims or offsets against Base Rent
and Additional Rent due or to become due hereunder.

 

42. Except as expressly modified herein, the terms and conditions of the Lease
shall remain unchanged and in full force and effect.

 

43. This First Amendment shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment as of
the day and year first above written.

 

LANDLORD:

LIBERTY VENTURE I, LP

By:

 

Liberty Venture I, LLC, Sole General Partner

   

By:

 

Liberty Property Limited Partnership, Sole Member

       

By:

 

Liberty Property Trust, Sole General Partner

           

By:

 

/s/ Ward J. Fitzgerald

--------------------------------------------------------------------------------

           

Name:

 

Ward J. Fitzgerald

           

Title:

 

Senior Vice President, Regional Director

TENANT:

DS DISTRIBUTION, INC.

By:

 

/s/ Bob Barton

--------------------------------------------------------------------------------

Title:

 

CFO

 

10



--------------------------------------------------------------------------------

JOINDER OF GUARANTOR

 

The undersigned, Drugstore.Com, Inc., guarantor of Tenant’s obligations under
the Lease pursuant to Guaranty of Lease dated as of August 30, 1999 (the
“Guaranty”), hereby (a) joins in and consents to the foregoing First Amendment,
(b) ratifies and confirms the Guaranty and agrees that the Guaranty remains in
full force and effect with respect to the Lease, as amended by the First
Amendment, and (c) agrees that it has no claim or offset against any sums due or
to become due under the Guaranty.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has executed
this Joinder of Guarantor this 10th day of December, 2003.

 

DRUGSTORE.COM, INC.

By:

 

/s/ Bob Barton

--------------------------------------------------------------------------------

Name:

 

Bob Barton

Title:

 

CFO



--------------------------------------------------------------------------------

EXHIBIT “A”

 

SCOPE OF WORK

407 Heron Drive

 

All work will be performed after normal working hours, between the hours of
10:00 pm and 6:00 am (each such period, a “worknight”). No work will be
performed between Friday 6:00 am and Sunday 10:00 pm. (Sunday 10:00 pm to Friday
6:00 am) All materials and debris will be cleared at the end of each worknight,
such that all obstructions are cleared by 6:00 am.

 

The detailed scope of work is as follows:

 

  • Lower and turn (1) branch line on system #1 between columns A & B 180
degrees. Remove the existing pendent ESFR sprinkler heads and install upright
style ESFR sprinkler heads.

 

  • Lower and turn (2) branch lines on system #2 between columns A & B 180
degrees. Remove the existing pendent ESFR sprinkler heads and install upright
style ESFR sprinkler heads.

 

  • Lower and turn (1) branch line on system #2 between columns G & F 180
degrees. Remove the existing pendent ESFR sprinkler heads and install upright
style ESFR sprinkler heads.

 

  • Lower and turn (2) branch lines on system #3 between columns A & B 180
degrees. Remove the existing pendent ESFR sprinkler heads and install upright
style ESFR sprinkler heads.

 

  • Relocate and turn (1) branch line on system #3 at the pharmacy wall 180
degrees. Remove the existing pendent ESFR sprinkler heads and install upright
style ESFR sprinkler heads.

 

  • Lower and turn (2) branch lines on system #4 between columns A & B 180
degrees. Remove the existing pendent ESFR sprinkler heads and install upright
style ESFR sprinkler heads.

 

  • Relocate and turn (1) branch line on system #4 at the pharmacy wall 180
degrees. Remove the existing pendent ESFR sprinkler heads and install upright
style ESFR sprinkler heads.

 

  • Lower and turn (1) partial branch line on system #4 between columns E & F
180 degrees. Remove the existing pendent ESFR sprinkler heads and install
upright style ESFR sprinkler heads.

 

  • Lower and turn (1) branch line on system #5 between columns A & B 180
degrees. Remove the existing pendent ESFR sprinkler heads and install upright
style ESFR sprinkler heads.

 

  • Lower and turn (1) branch line on system #5 between columns B & C 180
degrees. Remove the existing pendent ESFR sprinkler heads and install upright
style ESFR sprinkler heads.



--------------------------------------------------------------------------------

  • Lower and turn (1) branch line on system #5 between columns E & F 180
degrees. Remove the existing pendent ESFR sprinkler heads and install upright
style ESFR sprinkler heads.

 

  • Lower and turn (1) branch line on system #5 between columns F & G 180
degrees. Remove the existing pendent ESFR sprinkler heads and install upright
style ESFR sprinkler heads.

 

  • Lower and turn (1) branch line on system #6 between columns A & B 180
degrees. Remove the existing pendent ESFR sprinkler heads and install upright
style ESFR sprinkler heads.

 

  • Lower and turn (2) partial branch line on system #6 between columns A & B
and E & F 180 degrees. Remove the existing pendent ESFR sprinkler heads and
install upright style ESFR sprinkler heads.

 

  • Lower and turn (1) branch line on system #6 between columns H & G 180
degrees. Remove the existing pendent ESFR sprinkler heads and install upright
style ESFR sprinkler heads.

 

  • Lower and turn (1) branch line on system #7 between columns A & B 180
degrees. Remove the existing pendent ESFR sprinkler heads and install upright
style ESFR sprinkler heads.

 

  • Lower and turn (3) branch line between columns F & G 180 degrees. Remove the
existing pendent ESFR sprinkler heads and install upright style ESFR sprinkler
heads.

 

  • Change the existing pendent ESFR sprinkler heads in he pharmacy area to a
standard spray ¾” brass pendent sprinkler head. Approximately 160 heads will be
changed.

 

  • Provide hydraulic calculations for the change in heads within the pharmacy
area.

 

  • Provide aerial lifts to perform the elevated sprinkler work.

 

  • Replace 227 central ESLO pendent sprinkler heads located in the office area.

 

  • Approximately 65 light fixtures will be relocated to meet FM Global guide
lines.

 

  • These light fixtures will be relocated a minimum of 24” from sprinkler
heads.

 

  • These light fixtures are in the following rows (approximately eight fixtures
in each of these rows): R05/06, R06/06, R10/11, R14/15, R18/19, R22/23. R24/25,
and R25/26.

 

Clarifications:

 

  • Permits: Permits and permit fees are included.

 

  • Area of Coverage: As stated within this proposal.

 

  • Materials and Methods: As per the National Fire Protection Association
Pamphlet #13.

 

  • City Water Connections: Existing

 

  • Alarms: Existing

 

  • Fire Department Connection: Existing

 

  • Freight & Hauling: Delivery of materials and tools to the job site, as well
as local hauling and handling is included.

 

  • Freeze Protection: Tenant shall provide adequate heat to the building.

 

  • Work Area: This scope of work assumes working from a finished concrete floor
with ladders, scaffolding and two wheel drive aerial lift slab equipment. Tenant
should keep the work area free from debris.

 

2



--------------------------------------------------------------------------------

  • Lighting: All warehouse lights are to be left on in order to provide for
sufficient light levels throughout the work area.

 

  • Electric Service: A source of electric is to be provided by tenant.

 

  • All work will be done in accordance with the rules and regulations of and
will meet the standards of the National Fire Protection Association Pamphlet
#13.

 

3